WiNsnow, C. J.
(concurring in the result). I agree that tbe statute limits tbe hours of work to ten hours when tbe work is done partly before and partly after 8 o’clock p. m. and hence that tbe demurrer to tbe complaint was properly overruled.
The question of tbe validity of those portions of tbe statute authorizing tbe industrial commission to make general or special orders is not necessarily involved in tbe case, and I withhold my assent to that part of tbe opinion wbicb bolds such provisions void as unlawful delegations of legislative power. When that question is essential to tbe decision of a case I shall wish to give it more careful examination than I am able to give it now.